DETAILED ACTION
EXAMINER’S AMENDMENT
Allowable Subject Matter
1.	Claims 1-16 are allowed.
	Haneji et al.  (US 20160113057) teaches a network entity determines whether a radio bearer should be maintained or released for a communications device. The communications device establishes the radio bearer via a base station of the communications system and communicates data using the established radio bearer. The communications device determines whether any further data is to be sent or received and/or whether a user-plane connection is required. The communications device then provides information to the network entity identifying a result of said determination for use in determining whether the radio bearer should be maintained or released.
Kim et al. (US 20190141515) teaches a method for transmitting, by a wireless device including a radio resource control (RRC) layer and an upper layer, a uplink data according to an Early Data Transmission (EDT). The method may include: obtaining a Release Assistance Indication (RAI) from the upper layer; determining whether application of the EDT is possible based on the RAI; and transmitting a RRC request message including the UL data if it is determined that the application of the EDT is possible.
Liu et al. (US 20190037441) teaches non-access stratum (NAS) control protocol includes procedures for control plane cellular internet of things (CP-CIoT) service requests and attach request. UE in idle mode may transmit an NAS service request message including user data to a mobility management entity (MME) over the control plane. The MME extracts the user data from 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “identifying, by an access stratum (AS) layer of the terminal, release assistance information (RAI); transmitting, to a base station, a control message associated with a radio resource control (RRC) connection, the control message including the RAI identified by the AS layer of the terminal; and transmitting uplink data to the base station, wherein the RAI indicates that no further data transmission is required or a single downlink data transmission subsequent to the uplink data is required, and wherein the uplink data is transmitted to a user plane function (UPF) entity via the base station.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention. Therefore. Claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641